DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 04/08/2021, with respect to the 35 USC §103 rejection have been fully considered but they are not persuasive. Applicant argues that ¶77 of Jacquot, which states “[i]n one embodiment, the solar panel is affixed to the large end surface 2a of the intermediate structure 7. The elastic snapping means 3a-3d are therefore not present in this embodiment.” Thus, the applicant argues that 1) if the snapping means 3a-3d are present, which the examiner has read on the limitations “wherein the distributed support frame surrounds one or more corners but less than an entirety of the lateral perimeter”, or, as amended “wherein the distributed support frame has a portion that is positioned along the height of the lateral perimeter of the photovoltaic module” then the panel is not affixed by adhesive means, or, 2) if the snapping means 3a-3d are not present, and the panel is affixed to the intermediate structure 7, then the claim does not meet the limitations “wherein the distributed support frame surrounds one or more corners but less than an entirety of the lateral perimeter”, or, as amended “wherein the distributed support frame has a portion that is positioned along the height of the lateral perimeter of the photovoltaic module.” In essence, i.e. having adhesive means, which is not illustrated, would take a form as below:

    PNG
    media_image1.png
    208
    592
    media_image1.png
    Greyscale

Applicant’s Suggested Interpretation of Jacquot

The examiner agrees that elastic snapping means 3a-3d are not present when the panel is affixed using adhesive means. However, the examiner disputes that the applicant’s suggested interpretation of Jacquot is as shown above, and as described in applicant’s response.
Jacquot notes that the first fastening means may be 1) shaped to retain the solar panel by affixing the passive face thereof to a surface of the interface or 2) using hooks which cover part of the edge of an active face of the solar panel (see ¶20). The examiner believes that affixing the passive face to a surface of the interface, in context, refers to the embodiment where an adhesive is used. However, the examiner disputes that applicant’s suggested interpretation of Jacquot is accurate, because in the opinion of the examiner, while the suggested interpretation may “retain the solar panel by affixing the passive face thereof to a surface of the interface,” it is not “shaped to retain the solar panel.” 
emphasis added by examiner):
[0028] It is advantageously possible to provide that the first fastening means are adhesive means or elastic snapping means.
[0029] These first fastening means are quick to use, effective and inexpensive, and they facilitate pre-mounting.
[0030] Advantageously, it is possible to provide that the first fastening means are shaped to retain the solar panel in four peripheral areas.
[0031] In this way, the solar panel is suitably secured to the support structure in the face of bad weather.

The examiner does not believe that in applicant’s suggested interpretation, that the first fastening means are shaped to retain the solar panel, nor are they shaped to retain the solar panel in four peripheral areas.
The examiner’s reading of the above suggests that whether the first fastening means are adhesive means or elastic snapping means, they are shaped to retain the solar panel in four peripheral areas, i.e. the periphery of the solar cell module. Thus, the examiner believes that the suggestion that the first fastening means are “shaped to retain the solar panel,” and, in particular, “shaped to retain the solar panel in four peripheral areas,” when affixing the passive face thereof to a surface of the interface suggests the following:

    PNG
    media_image2.png
    208
    592
    media_image2.png
    Greyscale

Examiner’s Suggested Interpretation of Jacquot


Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities:
Claim 1 recites “…and wherein the distributed support frame extends and is positioned along the back surface of the photovoltaic module and the distributed support frame has a portion…” The first half, “wherein the distributed support frame extends and is positioned along the back surface of the photovoltaic module” would be more appropriately placed in the second clause.
Claim 3 recites “…wherein the support members further comprising…” This should read “…wherein the support members further comprise…”
Claim 10 recites “…detectable coupled…” This should read “…detectably coupled …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…wherein one of the support ribs…” There is insufficient antecedent basis for this.
For the purpose of examination, the claim will be read with the limitation “the distributed support frame further comprising one or more support ribs”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jenkins, US-20100132766-A1.

Claim 1. Jenkins teaches a photovoltaic panel (frame 92 of Fig. 5; see ¶¶59-60; frame is not a conventional edge-supporting frame, and hence, is distributed, there being no definition in the specification, and only presented in contrast to conventional edge-supporting frames), comprising:
a photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface, the photovoltaic module having a lateral perimeter with a height (photovoltaic module 1; see ¶¶27-28 re: glass + plastic backer);
a distributed support frame including one or more support members having an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter (frame 92 including support members 94, 96, which are inward from lateral perimeter);
and an adhesive layer between the back surface of the photovoltaic module and along the interfacial surface of the support members (while not necessary in all applications, structural sealant 18 may be placed on any of the brace members to additionally secure the solar module 12 with the frame 92; see ¶59),
wherein the support members include a support hub affixed at the interfacial surface to the back surface of the photovoltaic module by the adhesive layer (central portion where brace members 96 meet can be broadly construed as a support hub, as it is a central location from which brace members 96 intersect and extend),
and wherein the distributed support frame extends and is positioned along the back surface of the photovoltaic module and corner guards 100 are a portion positioned along the ehight of the lateral perimeter of the photovoltaic module).
The examiner notes that this feature was added in the response filed 04/09/2019 and 12/09/2019, and was viewed as sufficient to overcome the Jenkins reference. It being deleted, this limitation is now reapplied.
 
Claim 9. Jenkins teaches a photovoltaic panel (frame 92 of Fig. 5; see ¶¶59-60; frame is not a conventional edge-supporting frame, and hence, is distributed), comprising:
a photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface, the photovoltaic module having a lateral perimeter with a height (photovoltaic module 1; see ¶¶27-28 re: glass + plastic backer);
a distributed support frame including a plurality of support mounts having respective interfacial surfaces, wherein at least one interfacial surface of the plurality of support mounts faces the back surface of the photovoltaic module inward from the lateral perimeter (frame 92 including support members 94, 96, which face back surface and are inward from lateral perimeter);
and an adhesive layer between the back surface of the photovoltaic module along a length of at least one interfacial surface of the support mounts inward from the lateral perimeter (while not necessary in all applications, structural sealant 18 may be placed on any of the brace members to additionally secure the solar module 12 with the frame 92; see ¶59
wherein the support members include a support hub affixed at an interfacial surface within the lateral perimeter of the photovoltaic module by the adhesive layer (central portion where brace members 96 meet can be broadly construed as a support hub, as it is a central location from which brace members 96 intersect and extend).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 7-8, and 15-16 are rejected under 35 U.S.C. 103 as obvious over Jenkins, US-20100132766-A1, as applied to claims 1 and 9, above.

Claim 4. Jenkins teaches or suggests the photovoltaic panel of claim 1, wherein the adhesive layer includes a heat cured adhesive (see ¶¶40-43; N.B. the list includes adhesives such as polyurethanes, epoxies, and silicones, which may be cured at room temperature over a variety of time periods, but also may be heated to improve cure-time, and thus can be construed as heat-cure adhesives). 

Claim 7. Jenkins teaches the photovoltaic panel of claim 1, but not explicitly wherein the front layer and the back layer have different elastic moduli. However, Jenkins teaches the photovoltaic module may comprise a glass superstrate and a resin see ¶10). The examiner notes that resins, i.e. mixtures that form polymers after curing, have a much lower elastic modulus than glass, making such a limitation inherent, or making it obvious to select a resin for a polymer that has a lower elastic modulus than glass, e.g. PVDF, PVF, PET PEN, which are well-known in the art as suitable resins for backings. Instant specification appears to suggest inherency for combinations of glass and polymer used in solar cells (see ¶¶35-36).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the front module be a glass sheet and the back sheet be a resin barrier or backing, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 8. Modified Jenkins teaches or suggests the photovoltaic panel of claim 7, wherein the front layer includes a glass sheet, and wherein the back layer includes a polymer sheet (per rejection of claim 7, above; the examiner notes that resins are mixtures that form polymers after curing). 

Claim 15. Jenkins teaches or suggests the photovoltaic panel of claim 9, but not explicitly wherein the front layer and the back layer have different elastic moduli. However, Jenkins teaches the photovoltaic module may comprise a glass superstrate and a resin barrier or backing (see ¶10). The examiner notes that resins, i.e. mixtures that form polymers after curing, have a much lower elastic modulus than glass, making such a limitation inherent, or making it obvious to select a resin for a polymer that has a lower elastic modulus than glass, e.g. PVDF, PVF, PET PEN, which are well-known in see ¶¶35-36).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the front module be a glass sheet and the back sheet be a resin barrier or backing, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 16. Modified Jenkins teaches or suggests the photovoltaic panel of claim 15, wherein the front layer includes a glass sheet, and wherein the back layer includes a polymer sheet (Jenkins teaches the front layer comprises a glass superstrate and a resin barrier or backing; see ¶10. The examiner notes that resins are mixtures that form polymers after curing). 

Claims 1-2, 4, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as obvious over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1.

Claim 1. Jacquot teaches a photovoltaic panel (embodiment described but not illustrated, but similar to Figs. 1-2. In one embodiment, the first fastening means are shaped to retain the solar panel by affixing the passive face thereof to a surface of the interface; this is in contrast to the embodiment of Figs. 1-2, which “us[e] hooks which cover part of the edge of an active face of the solar panel” which appears to be shown in Figs. 1-2; see ¶20. For the reasons noted in the Response to Arguments, above, the examiner believes that a plain reading suggests the structure of modified Fig. 1, but moreover, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first fastening means cover a periphery of the solar panel, so that the solar panel may be suitably secured in the face of bad weather, and/or to ensure the solar panel is centered; see ¶31), comprising:
a photovoltaic module having a back surface, the photovoltaic module having a lateral perimeter with a height (photovoltaic module 1);
a distributed support frame including one or more support members having an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter (interface 2 including intermediate structure 7 and first fastening means 3a to 3d; both intermediate structure 7 and first fastening means 3a to 3d have an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter);
and an adhesive layer between the back surface of the photovoltaic module and along the interfacial surface of the support members (first fastening means 3a to 3d may be adhesive means, see ¶28; suggesting an adhesive layer is present between the back surface of the photovoltaic module and the interfacial surface of the first fastening means 3a to 3d; see below re: adhesive layer between 7 and back surface of the photovoltaic module),
wherein the support members include a support hub affixed at the interfacial surface to the back surface of the photovoltaic module by central portion of intermediate structure 7 can be broadly construed as a support hub, as it is a central location from which bars 11a to 11b and first fastening means 3a to 3d extend. While intermediate structure 7 is not explicitly taught as affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer, a plain reading of ¶77 suggests that the entirety of the interface and the module are bonded using adhesive when first fastening means 3a to 3d are not elastic snapping means, and, from above, first fastening means may be adhesive means, suggesting either this is the case, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious for first fastening means 3a to 3d and intermediate structure 7 to be affixed at the interfacial surface to a center of the photovoltaic structure in order to securely attach the photovoltaic structure),
and wherein the distributed support frame extends and is positioned along the back surface of the photovoltaic module and the distributed support frame has a portion that is positioned along the height of the lateral perimeter of the photovoltaic module (see annotated Figs.).
Jacquot does not explicitly teach the photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes the back 
Jenkins teaches a photovoltaic module; the solar module comprises a superstrate, i.e. claimed front layer, a backing, i.e. claimed back layer, and at least one solar cell between the glass superstrate and the backing (see ¶10).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Jacquot’s nondescript solar module with a solar module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface having a lateral perimeter, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, solar modules which can be mounted to frames). See MPEP §2143.

Claim 2. Modified Jacquot teaches or suggests the photovoltaic panel of claim 1, wherein the support members of the distributed support frame comprise support ribs (bars 11a to 11d of intermediate structure 7).
Modified Jacquot does not teach at least one of the support ribs is detachably coupled to the support hub.
Jenkins teaches similar frames for modules (see, e.g., Fig. 5, which is similar in that it has a central portion and an X-shape, and four peripheral connectors). Jenkins further notes that frames may fabricated independently and secured together in any suitable manner, as opposed to being in one piece (see ¶61).


Claim 4. Modified Jacquot teaches or suggests the photovoltaic panel of claim 1, but not wherein the adhesive layer includes a heat cured adhesive.
Jenkins teaches a solar module mounted to a frame using a sealant. The sealant may be a cured adhesive, which include curable adhesives (see ¶¶40-43; N.B. the list includes adhesives such as polyurethanes, epoxies, and silicones, which may be cured at room temperature over a variety of time periods, but also may be heated to improve cure-time, and thus can be construed as heat-cure adhesives). Thus, Jenkins suggests a heat-cured adhesive is a suitable material for bonding a photovoltaic module to a frame / support member. 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a heat cured adhesive in the adhesive layer, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 7. Modified Jacquot teaches or suggests the photovoltaic panel of claim 1, but not explicitly wherein the front layer and the back layer have different elastic moduli. However, per modification of claim 1, above, modified Jacquot teaches a solar cell having a front layer and a back layer.
see ¶10). The examiner notes that resins, i.e. mixtures that form polymers after curing, have a much lower elastic modulus than glass, making such a limitation inherent, or making it obvious to select a resin for a polymer that has a lower elastic modulus than glass, e.g. PVDF, PVF, PET PEN, which are well-known in the art as suitable resins for backings. Instant specification appears to suggest inherency for combinations of glass and polymer used in solar cells (see ¶¶35-36).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the front module be a glass sheet and the back sheet be a resin barrier or backing, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 8. Modified Jacquot teaches or suggests the photovoltaic panel of claim 7, wherein the front layer includes a glass sheet, and wherein the back layer includes a polymer sheet (per rejection of claim 7, above; the examiner notes that resins are mixtures that form polymers after curing). 

Claim 9. Jacquot teaches a photovoltaic panel (see above), comprising:
a photovoltaic module having a back surface, the photovoltaic module having a lateral perimeter (photovoltaic module 1);
a distributed support frame including a plurality of support mounts having respective interfacial surfaces, wherein at least one interfacial surface of interface 2 including intermediate structure 7 and first fastening means 3a to 3d; both intermediate structure 7 and first fastening means 3a to 3d have at least one interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter);
and an adhesive layer between the back surface of the photovoltaic module along a length of at least one interfacial surface of the support mounts inward from the lateral perimeter (first fastening means 3a to 3d may be adhesive means, see ¶28, suggesting an adhesive layer is present between the back surface of the photovoltaic module and the interfacial surface of the first fastening means 3a to 3d; see below re: adhesive layer between 7 and back surface of the photovoltaic module),
wherein the support members include a support hub affixed at an interfacial surface within the lateral perimeter of the photovoltaic module by the adhesive layer (central portion of intermediate structure 7 can be broadly construed as a support hub, as it is a central location from which bars 11a to 11b and first fastening means 3a to 3d extend. While intermediate structure 7 is not explicitly taught as affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer, a plain reading of ¶77 suggests that the entirety of the interface and the module are bonded using adhesive when first fastening means 3a to 3d are not elastic snapping means, and, from above, first fastening means may be adhesive means, suggesting either this is the case, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious for first fastening means 3a to 3d and intermediate structure 7 to be affixed at the interfacial surface to a center of the photovoltaic structure in order to securely attach the photovoltaic structure),
Jacquot does not explicitly teach the photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes the back surface having the lateral perimeter (although the examiner notes that this is the most commonly utilized type of solar module); instead, Jacquot only teaches the photovoltaic module has a back surface having a lateral perimeter.
Jenkins teaches a photovoltaic module; the solar module comprises a superstrate, i.e. claimed front layer, a backing, i.e. claimed back layer, and at least one solar cell between the glass superstrate and the backing (see ¶10).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Jacquot’s nondescript solar module with a solar module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface having a lateral perimeter, as this would have been the simple substitution of one known element for another, with reasonable expectation 

Claim 10. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, further comprising a support rib extending laterally over the back surface between the plurality of support mounts (bars 11 can be construed as support ribs, which bond the shaped portions of the bars, i.e. support mounts, to the intermediate structure 7).
Modified Jacquot does not teach at least one of the support ribs is detachably coupled to the support hub.
Jenkins teaches similar frames for modules (see, e.g., Fig. 5, which is similar in that it has a central portion and an X-shape, and four peripheral connectors). Jenkins further notes that frames may fabricated independently and secured together in any suitable manner, as opposed to being in one piece (see ¶61).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of the support ribs is detachably coupled to the support hub in order to allow the frames to be fabricated independently and secured together later, instead of being fabricated as one piece.

Claim 15. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, but not explicitly wherein the front layer and the back layer have different elastic moduli.
see ¶10). The examiner notes that resins, i.e. mixtures that form polymers after curing, have a much lower elastic modulus than glass, making such a limitation inherent, or making it obvious to select a resin for a polymer that has a lower elastic modulus than glass, e.g. PVDF, PVF, PET PEN, which are well-known in the art as suitable resins for backings. Instant specification appears to suggest inherency for combinations of glass and polymer used in solar cells (see ¶¶35-36).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the front module be a glass sheet and the back sheet be a resin barrier or backing, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 16. Modified Jacquot teaches or suggests the photovoltaic panel of claim 15, wherein the front layer includes a glass sheet, and wherein the back layer includes a polymer sheet (Jenkins teaches the front layer comprises a glass superstrate and a resin barrier or backing; see ¶10. The examiner notes that resins are mixtures that form polymers after curing). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1, as applied to claim 1, above, and further in view of Goetzberger, WO-2009127342-A2.

see Figs.).
Modified Jacquot does not teach the support members further comprise a corner support. Instead, the distributed support frame surrounds the lateral perimeter of the photovoltaic module at four separate locations on two edges, two locations per edge.
Goetzberger teaches a support system for photovoltaic panels; the carrier does not require aluminum profiles in the conventional sense, suggesting it is a frameless support system (see Advantages, ¶1). Moreover, the frame appears to be a distributed frame that does not completely surround the module, similar to Jacquot’s frame (see Figs. 6, 8a). The frame may be secured to the edge of the modules (see Fig. 6), or, alternatively, applied to the corners of the module (see Fig. 8a). The latter embodiment is structurally similar to Jacquot’s, in that it has a distributed frame with an X-shaped profile and a central hub from which profiles extend, while the former embodiment is structurally similar to Jackquot’s, in that it has a central hub from which profiles extend, and the profiles are connected to the edges of the module.
Jenkins also teaches that a similar frame having an X-shape may be attached to the corners.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the distributed support the support members further comprise a corner support, as opposed to edge supports, as Goetzberger suggests both are suitable arrangements for securing a photovoltaic panels using a distributed frame, and Jenkins suggests corner supports are suitable as well.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1, as applied to claim 1, above, and further in view of Thiel, US-20170133529-A1.

Claim 5. Modified Jacquot teaches or suggests the photovoltaic panel of claim 4, but not wherein the photovoltaic module includes an encapsulant between the front layer and the photovoltaic cell.
However, Jenkins teaches that solar cells are often electrically connected and encapsulated in a module (see ¶28). The examiner notes that a plain reading of Jenkins by one of ordinary skill in the art is that encapsulant material is placed between the frontsheet and the photovoltaic cells and the backsheet and the photovoltaic cells.
Therefore, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to encapsulate modified Jacquot’s photovoltaic module (from Jenkins) in order to protect the cells (examiner notes ‘encapsulate’ connotes protection).
Modified Jacquot does not teach the encapsulant and the adhesive include the heat cured adhesive.
Thiel teaches a method of forming a solar module; in this method, embedding sheets 108, 110 which are used to encapsulate the module are also used to bond the frame 106, which results in the step of adhesively bonding the frame to the laminate being omitted or optional (see ¶¶31-33; see also Figs. 1-4, and 9, which appear to be analogous to forming a bond between a corner frame and a module, and Fig. 10, which demonstrates bonding a back surface of a module to a portion of a frame).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify modified Jacquot’s module to use the same embedding sheets which are used to encapsulate the module to bond modified Jacquot’s module to Jacquot’s frame in order to simplify module fabrication, by virtue of making the step of adhesively bonding the frame to the laminate able to be omitted or optional.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1, as applied to claim 4, above, and further in view of Hahn, US-20130243939-A1.

Claim 6. Modified Jacquot teaches or suggests the photovoltaic panel of claim 4, but not wherein the adhesive includes the light cured material, and wherein the one or more support members are translucent to ultraviolet light. 
Hahn teaches a solar module with a backside/second solid carrier material 104 (see ¶26). Hahn in general teaches that heat- and UV-curable compounds can be used for matrix compositions / encapsulants 102, as well as attaching to frames (see, e.g., Figs. 4-8). The backside / second solid carrier material may be a polymer material, and may be transparent to UV, and can allow use of a UV-polymerizable compound (see ¶56). Hence, Hahn in general teaches that plastics which are transparent to UV may allow curing with UV radiation through the plastics.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1, as applied to claim 9, above, and further in view of McClintock, et al., US-20080172955-A1.

Claim 11. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, the distributed support frame further comprising one or more support ribs (bars 11a to 11d of intermediate structure 7).
Modified Jacquot does not teach the support hub includes a first connector, wherein the support rib includes a second connector, and wherein the first connector is coupled to the second connector.
Jenkins teaches similar frames for modules (see, e.g., Fig. 5, which is similar in that it has a central portion and an X-shape, and four peripheral connectors). Jenkins further notes that frames may fabricated independently and secured together in any suitable manner, as opposed to being in one piece (see ¶61).
Therefore, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate structure and the bars with the 
McClintock teaches a solar frame, which is similar to the modified prior art frame as it includes a support hub and support ribs; pieces of said frame may be connected by end connectors on pieces joined together (see ¶87, as well as Figs. 2A and 7A).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified Jacquot’s frame be joined together by end connectors on each piece, in order to allow the pieces to be joined together / secured together after being fabricated independently.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1, as applied to claim 9, above, and further in view of Thiel, US-20170133529-A1.

Claim 12. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, but not wherein the photovoltaic module includes an encapsulant between the front layer and the photovoltaic cell.
However, Jenkins teaches that solar cells are often electrically connected and encapsulated in a module (see ¶28). The examiner notes that a plain reading of Jenkins by one of ordinary skill in the art is that encapsulant material is placed between the frontsheet and the photovoltaic cells and the backsheet and the photovoltaic cells.
Therefore, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to encapsulate modified Jacquot’s photovoltaic module 
Modified Jacquot does not teach the encapsulant and the adhesive layer along a length of at least one interfacial surface of the support mounts and between an interfacial surface of the photovoltaic module comprises the same adhesive, and wherein the adhesive layer includes one or more of a heat cured adhesive or a light cured material.
Thiel teaches a method of forming a solar module; in this method, embedding sheets 108, 110 which are used to encapsulate the module are also used to bond the frame 106, which results in the step of adhesively bonding the frame to the laminate being omitted or optional (see ¶¶31-33; see also Figs. 1-4, and 9, which appear to be analogous to forming a bond between a corner frame and a module, and Fig. 10, which demonstrates bonding a back surface of a module to a portion of a frame).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify modified Jacquot’s module to use the same embedding sheets which are used to encapsulate the module to bond modified Jacquot’s module to Jacquot’s frame in order to simplify module fabrication, by virtue of making the step of adhesively bonding the frame to the laminate able to be omitted or optional.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Jenkins, US-20100132766-A1, and Thiel, US-20170133529-A1, as applied to claim 12, above, and further in view of Hahn, US-20130243939-A1.

Claim 14. Modified Jacquot teaches or suggests the photovoltaic panel of claim 12, but not wherein the adhesive includes the light cured material, and wherein the support mounts are translucent to ultraviolet light. 
Hahn teaches a solar module with a backside/second solid carrier material 104 (see ¶26). Hahn in general teaches that heat- and UV-curable compounds can be used for matrix compositions / encapsulants 102, as well as attaching to frames (see, e.g., Figs. 4-8). The backside / second solid carrier material may be a polymer material, and may be transparent to UV, and can allow use of a UV-polymerizable compound (see ¶56). Hence, Hahn in general teaches that plastics which are transparent to UV may allow curing with UV radiation through the plastics.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the adhesive includes the light cured material, and wherein the one or more support members are translucent to ultraviolet light, as the change to a light-cured material would have been the simple substitution of one known element for another, with reasonable expectation of success, with translucency being required for such a modification.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US-20130061909-A1, in view of Goetzberger, WO-2009127342-A2, and Jenkins, US-20100132766-A1.

frame shown Figs. 1-2), comprising:
a photovoltaic module having a back surface, the photovoltaic module having a perimeter (photovoltaic module 1);
a distributed support frame including one or more support members having an interfacial surface facing the back surface of the photovoltaic module inward from the perimeter (interface 2 including intermediate structure 7 and first fastening means 3a to 3d; both intermediate structure 7 and first fastening means 3a to 3d have an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter);
and wherein the distributed support frame surrounds one or more edges but less than an entirety of the perimeter of the photovoltaic module (see Figs.)
and an adhesive layer between the back surface of the photovoltaic module and the interfacial surface of the support members (first fastening means 3a to 3d may be adhesive means, see ¶28; compare also to claims 13-14, suggesting an adhesive layer is present between the back surface of the photovoltaic module and the interfacial surface of the first fastening means 3a to 3d. While intermediate structure 7 is not explicitly taught as affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer, a plain reading of ¶77 suggests that the entirety of the interface and the module are bonded using adhesive when first fastening means 3a to 3d are not elastic snapping means, and, from above, first fastening means may be adhesive means, suggesting either this is the case, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious for first fastening means 3a to 3d and intermediate structure 7 to be affixed at the interfacial surface to a center of the photovoltaic structure in order to securely attach the photovoltaic structure),
wherein the support members include a support hub and edge supports (central portion of intermediate structure 7 and first fastening means 3a to 3d, respectively),
the edge supports configured to extend along an outside upright surface of the perimeter of the photovoltaic laminate (either suggested, or obvious for the same reasons as indicated in the rejection of claim 1)
Jacquot does not teach the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module; instead, the distributed support frame surrounds the lateral perimeter of the photovoltaic module at four separate locations on two edges, two locations per edge.
Goetzberger teaches a support system for photovoltaic panels; the carrier does not require aluminum profiles in the conventional sense, suggesting it is a frameless support system (see Advantages, ¶1). Moreover, the frame appears to be a distributed frame that does not completely surround the module, similar to Jacquot’s frame (see Figs. 6, 8a). The frame may be secured to the edge of the modules (see Fig. 6), or, alternatively, applied to the corners of the module (see Fig. 8a). The latter embodiment is structurally similar to Jacquot’s, in that it has a distributed frame with an X-shaped profile and a central hub from which profiles extend, while the former embodiment is structurally similar to Jackquot’s, in that it has a central hub from which profiles extend, and the profiles are connected to the edges of the module.
Jenkins also teaches that a similar frame having an X-shape may be attached to the corners.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module, as opposed to two more edges, as Goetzberger suggests both are suitable arrangements for securing a photovoltaic panels using a distributed frame, and Jenkins suggests corner supports are suitable as well.
Jacquot does not explicitly teach the photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes the back surface having the lateral perimeter (although the examiner notes that this is the most commonly utilized type of solar module); instead, Jacquot only teaches the photovoltaic module has a back surface having a lateral perimeter.
Jenkins teaches a photovoltaic module; the solar module comprises a superstrate, i.e. claimed front layer, a backing, i.e. claimed back layer, and at least one solar cell between the glass superstrate and the backing (see ¶10).


Claim 22. Modified Jacquot teaches or suggests the photovoltaic panel of claim 21, wherein the distributed support frame includes one or more support ribs (bars 11a to 11d of intermediate structure 7; the examiner notes that the claim does not require the support ribs to be separately formed from the claimed support hub).

Claim 23. Modified Jacquot teaches or suggests the photovoltaic panel of claim 22, but not wherein at least one of the support ribs is detachably coupled to the support hub.
Jenkins teaches similar frames for modules (see, e.g., Fig. 5, which is similar in that it has a central portion and an X-shape, and four peripheral connectors). Jenkins further notes that frames may fabricated independently and secured together in any suitable manner, as opposed to being in one piece (see ¶61).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have at least one of the support ribs is 

Note
Similar to what was noted in the interview summary mailed 04/09/2021, the examiner would be more than willing to allow a distributed support frame comprising one or more support members, including a hub w/ a first connector + support ribs w/ a second connector + corner supports w/ corresponding corner connectors, wherein the first connector is coupled to the second connector, and wherein the corner connector is coupled to the support rib, along with the limitation of re: surrounding one or more corners of but less than an entirety of the lateral perimeter of the photovoltaic module, in addition to the limitations re: adhesive to differentiate this from the embodiment of Jacquot using elastic snapping means.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721